Citation Nr: 1621508	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  09-02 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1997 to October 2001.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing before the undersigned Veterans Law Judge was held at the RO in March 2010. The hearing transcript has been associated with the claims file.

In May 2010, February 2015, and January 2016, the Board remanded the issue on appeal for additional development.  There has now been substantial compliance with each of the mandates of the remands.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence does not support the finding that the Veteran has a gastrointestinal disorder causally related to, or aggravated by, service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VAs Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in March 2008.

Relevant to the duty to assist, the VA has obtained the Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records.  The Veteran has not identified any additional outstanding treatment records to obtain.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records.

The Veteran was afforded a VA examination in April 2015.  The Board finds that the VA examination was adequate as the examiner reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is used in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The STRs are negative for any complaints, treatment or diagnosis of any gastrointestinal disorder.  There was no indication or complaint of any gastrointestinal disorder at the Veteran's entrance examination in April 1997.  A separation examination was conducted in August 2001.  Clinical evaluation of the mouth and throat, anus and rectum, and abdomen and viscera were all normal.  At that time, the Veteran denied having or having ever had any stomach, intestinal, indigestion, or heartburn.  The Veteran did report several issues at the time of his separation examination, but none of what he mentioned was related to a gastrointestinal disorder.  

The STRs note that the Veteran had Scarlet Fever during boot camp.  Sore throats and fevers are also noted on a few occasions, for example in August 1999, at which time there was an assessment of strep throat.  There was also treatment for throat problems and illness in January 1998.  However, before and after these periods of illness there are medical reports documenting the Veteran's fitness for sea duty and not being ill.  Further, none of those periods of illness document treatment for any chronic gastrointestinal disorder.  Therefore, the STRs do not provide evidence that the Veteran had any gastrointestinal disorder before or during his period of service.

The Veteran has undergone several examinations.  In July 2008, the VA examiner noted that it "is clear that [the Veteran] has some type of gastrointestinal disorder" but there was no diagnosis or opinion on etiology provided.  After the Board remanded the matter in May 2010, the Veteran underwent another examination in March 2012.  The examiner noted that the "nature and etiology of the Veteran's [gastrointestinal] condition has [not] yet been discovered."  The examiner also noted that the Veteran's last gastrointestinal "workup" showed negative results for chronic diarrhea and other conditions.  The examiner also noted that the Veteran was "noncompliant with the reported regimen for Crohn's [disease] in fear of reported side effects."  The Veteran also underwent a Gulf War general medical examination in May 2012.  The examiner noted the Veteran's reported complaints of having suffered gastrointestinal problems during service and noted post-service treatment records but did not provide any opinion on etiology.  Because these examinations did not provide an adequate opinion, the February 2015 remand requested a new examination.

The Veteran underwent his latest VA examination in April 2015.  The following medical history was provided: "The Veteran denies having been diagnosed with a stomach condition prior to enlisting, 'I missed one day of school my whole life.'  [The] Veteran described the onset of his gastrointestinal condition, 'It started to affect my quality of life in the Navy.  When I was in boot camp I caught strep throat and I have been sick ever since then.  They told me to take antibiotics.  I had fatigue, stomach cramps, joint pain, heart burn, diarrhea, gas, and the awful food they gave us made it worse.  After I caught the strep throat in boot camp I had pneumonia three times in two months.'  The Veteran described his current symptoms, 'I have really bad spasms and I have to take dicyclomine.  Unfortunately, if I have to take one tablet I will pass out for 3 hours.'  He stated his last dicyclomine was last week, 'I took 1/2 of one.'  He continued, 'I wake up in the morning and the left side from here (costal margin) to here (pelvis) feels like someone has hit me with a two-by-four.  I can eat a plain cheese sandwich and it feels like I have eaten broken glass.  After I eat, the heart burn feels like boiling oil.  I will get the heartburn and once it gets down in there, I'll have the spasms.  Most of the time I can't even finish a meal.  After two bites my colon might fill up with water.  When I have the spasms it will feel like I have sharp pain all over (the abdomen) like I have been in a knife fight.  Every time I eat something it goes through me like water.  I will just sit there and my colon will fill up with water for no reason.  I get bloating about every day.  I will get these big gas bubbles and it will feel like they are going to rip through there, like someone is going to stab me with a knife.'  The Veteran denied having stool incontinence.  He complains of having black stools at each bowel which are sometimes liquid and sometimes formed and this pattern has been present since active duty.  The Veteran reported having bowel movements on average 5 times a day which are usually liquid stool.  He stated he averages one formed stool a day, 'If I am lucky...'"

"Regarding his previous colonoscopy the Veteran reported, 'They biopsied over 10 different places but they said it did not come back as saying I had Crohn's.'  The Veteran reported his last does of zantac was last week.  'I will take one a week when it (heartburn) is really bad.  Zantac will help some (normalize stool) but then I might get constipated after 3-4 days of taking the zantac every day.  Zantac helps with the heartburn until that (constipation) happens.'  The Veteran discussed his past history of appendectomy, 'I had my appendix taken out when I 18 months old.  When I was 18 months old part of my small intestines turned inside out.'  The Veteran noted he has changed is diet due to his symptoms, 'I had to give up potatoes because it gives me horrible diarrhea and horrible gas...'"

"Vistaweb medication review showed dicyclomine last refill 12/11/2013, ranitidine last refill 12/1/2013.  His vital signs showed his last weight was 152.6 lbs. on 12/11/2013 at Greenville VA.  His weight trend documented in cprs demonstrates weight in the 150s.  His last VA primary care visit was on 12/11/2013.  His current weight in the clinic today is 160.5 lbs."

The examination report then provides detailed notes on the Veteran's service and post-service treatment records.  Based on these records, and a physical examination, the examiner provided the following list of diagnoses: gastroesophageal reflux disease, Crohn's disease, hiatal hernia, Schatski ring, gastroduodenitis, proctitis, internal hemorrhoids, and colon polyp.  The examiner reported the following: "The Veteran was diagnosed with Crohn's disease by evidence of abnormal findings...on 05/26/2003.  The Veteran has received multiple treatments and follow up for Crohn's diseases.  On 10/22/2009 the Crohn's diagnosis was called into question by the VA Gastroenterologist and a recommended capsule endoscopy was not completed by the Veteran.  The Veteran does not have a current diagnosis of Irritable Bowel Syndrome.  During the VA gulf war exam on 03/23/2012 the VA provider noted the Veteran was diagnosed with IBS in 2008.  There is no record of this diagnosis in 2008.  The PC provider on 11/20/2002 mentioned the Veteran had IBS but there is no medical documentation to support this statement.  The PC note dated 02/26/2013 referenced IBS on the office encounter but the office note was silent for IBS.  Of note, the examiner on 03/23/2012 stated he was diagnosed with heartburn while in service but no evidence could be found in the record to show the diagnosis and treatment of heartburn while on active duty.  Additional DBQs were completed for Esophagus, Stomach and Rectum to address other established Gastrointestinal diagnosis during this examination.  There are no other GI conditions which exist that have no established gastrointestinal diagnosis.  The Veteran is under-treated for the conditions of GERD and Crohn's and appears to be experiencing significant symptoms which may improve if he were to implement the recommended treatment and follow up."

The examiner opined that the gastrointestinal conditions claimed are less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner also noted there was no pre-existing condition which was aggravated by active duty service.  The examiner provided the following rationale: "Review of the available documentation does not show the Veteran to have a current gastrointestinal disorder which had origin before active duty, during active duty or within 12 months of separation from active duty."

As noted by the examiner, there are extensive post-service treatment records, including records from SSA.  These records were documented and considered by the examiner in establishing the opinion reported above.  Further, there is no opinion in those records that contradict the most recent examiner.  The Board notes that on a May 2003 visit, the Veteran claimed that he began experiencing chronic abdominal pain at 16.  However, this statement contradicts what he said at the 2015 VA examination and what he reported at his entrance and separation examinations.  Therefore, the Board does not grant that note probative value.  Also, the Veteran has never received a diagnosis of any gastrointestinal disorder dated prior to service.  While the Veteran has current gastrointestinal problems, there is no opinion in the record that links any of these conditions to active duty service.  At the separation examination, no gastrointestinal disorder was noted or complained of, and the current conditions were not diagnosed within a year of service.  Absent any competent opinion on etiology that relates any of the Veteran's gastrointestinal disorder's to service, the preponderance of the medical evidence is against the claim for service connection.

The Board also considered the lay statements of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, the gastrointestinal disorders at issue could have multiple etiologies and thus fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  The Veteran, as a lay person, is not competent to offer an opinion on the issue here; whether any gastrointestinal disorder is related to service is a complex issue and thus, outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.

In deciding this appeal, the competent medical evidence carries greater probative weight.  The preponderance of the evidence is against a finding that the Veteran has a gastrointestinal disorder that was caused or aggravated by service, or manifested within one year of service.  Therefore, entitlement to service connection is not warranted.


ORDER

Entitlement to service connection for a gastrointestinal disorder is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


